DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered.
 
Terminal Disclaimer
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  

Examiner Comments
	The status of claim 9 is unclear.  Claim 9 was present as an independent claim in the amendment filed 11/13/20, which was finally rejected.  However, in this most recent claim amendment filed 8/2/21, claim 9 is not present.  As such, for the purposes of this action, claim 9 is interpreted as canceled and should be marked as such in any subsequent amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 requires the step of allowing said polish formulation and water mixture to air dry.  However, the specification does not contain subject matter that was described in such a way as to reasonably convey that applicant, at the time the application was filed, had possession of the claimed invention.  There is no teaching or disclosure in the specification of air drying, or any specific drying step.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9925556 in view of its specification.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘556 teaches a method of applying a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arevalo et al US 2005/0284960 in view of Sutton US 4354871.
Per claim 1, Arevalo teaches a process of coating a vehicle [0001] with a wax (polish [0024]), comprising the steps of connecting a water hose to a siphon sprayer [0009], having a wax container 
Arevalo is silent regarding the polish or wax being an emulsion.  Sutton teaches a cleaner polish composition that leaves excellent gloss and cleaning properties (abstract), wherein the composition can be a wax and/or silicone emulsion (see abstract).  It would have been obvious to one of ordinary skill in the art to have used an emulsion as the polish because Sutton teaches that such a wax medium is known and used in the art of polishing and bringing gloss to an object (abstract).
Per claim 2, the water of Arevalo would necessarily and inherently decrease the viscosity of the wax.
Per claim 3, Sutton teaches a wax emulsion (abstract).
Per claim 4, Sutton teaches a silicone emulsion (abstract).
Per claims 5-7, Sutton teaches that the wax emulsions can be either cationically, anionically, or nonionically charged as desired and needed (col. 4, lines 31-35).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arevalo et al US 2005/0284960 in view of Sutton US 4354871, as applied above, further in view of Jordan et al US 2005/0155515.
Per claim 8, Arevalo and Sutton teach all the limitations of claim 1, the rejection of which is incorporated here.  Arevalo does not teach any buffing or wiping, but is silent regarding air drying.  Jordan teaches that a car wash liquid wax that is sprayed onto the vehicle can be allowed to drip dry or dried with an air blower (both interpreted as air drying) [0006].  It would have been obvious to one of ordinary skill in the art to have utilized these conventional wax drying methods (e.g., air drying) with a 

Other Related Art
It is noted here that Martin et al US 5882387 and van der Linde US 4398953 (not relied upon or required by the rejection above) are considered relevant and pertinent art.

Response to Arguments
Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive. 
It is noted that the Terminal Disclaimer filed 11/13/20 is disapproved as noted above.  Please file a power of attorney that gives power to the attorney whose signature is on the Terminal Disclaimer.  Also, please resubmit or file a terminal disclaimer that is signed by the applicant.  No new fee is required.  
Applicant’s amendments to claim 8 have overcome the 112(b) rejection, and as such, the rejection is withdrawn.  However, the claim does not comply with 112(a) and as such, the rejection over claim 8 is noted above.
Applicant’s arguments regarding the 35 USC 103 rejection is not persuasive.  Applicant has not presented any specific or tangible arguments regarding the rejection; as such, the rejection is maintained above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715